DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments submitted 0822/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Petree, U.S. Patent 4,909,321, hereinafter Petree
Gray, U.S. Patent Publication 2009/0301723, hereinafter Gray
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 10, Applicant argues that Petree does not disclose the hold piston (11) as in “an initial downward state”.  Specifically, Applicant argues that the instant piston moves upward against a downward biasing force of the spring, whereas Petree has an opposite configuration.  Examiner agrees with such a characterization, however, it is noted that the claim does not require the same level of detail for the initial position and subsequent movement.  Examiner notes that the arguments presented require more specific features than what is required by the instant claim, and to require the claim have the same level of detail for the piston actuation would require improperly imparting limitations from the specification into the claims in contradiction of instant paragraph 0051.  A reading of the specification provides no evidence to indicate that these limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  Examiner notes that a further recitation more in keeping with the argued limitations for the initial position and relative actuated movement would likely overcome such an interpretation.
Additionally, Applicant argues that Petree does not disclose the retainer dogs each having an engagement recess disposed on an inner radial surface thereon configured for clamping a neck of a tool.  Specifically, Applicant argues that the retainer dogs do not include recesses (element 4), which are instead part of the outer wall.  Examiner disagrees with such a characterization of the retainer dogs which in the rejection are regarded as a dog system which includes the dog elements (22) as part of a system which likewise includes the recesses (4, the recesses are formed on an inner radial surface of the wall as a part of the retainer dog system).  Additionally, arguments regarding the dogs not acting as a “clamp” are seen as narrower than what is required by the claim.  As the elements act to lock and hold element 70, they are seen as clamping absent a more specific recitation of the manner in which the clamping occurs or a specific structure which facilitates it that is not presented in Petree.  While Examiner notes that the structure for the dogs is different in Petree than it is in the instant specification, as above, Examiner notes that the claims are not to specific as to require the exact same structure for the dogs and to require such a structure would be to improperly impart limitations from the specification into the claims.  Examiner notes that a clearer recitation of the dogs and recesses thereof would likely overcome such an interpretation.   
The additional argument against Claim 1 such that the second piston does not include a cavity configured to retain the dogs in a clamped state is seen as unpersuasive.  As seen in at least Figure 2A, elements 9,11, and 13 which make up the piston include a number of recessed sections, wherein the piston in general acts to retrain the dogs.  Absent a more specific recitation regarding the structure of the recess or the manner in which the retaining action occurs, a broad interpretation is being applied.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petree, U.S. Patent 4,909,321, in view of Gray, U.S. Patent Publication 2009/0301723, hereinafter referred to as Petree as Gray.
Regarding Claims 10, 14, and 15, Petree discloses a wireline release tool and measurement system, the system comprising:
A wireline (connected to the upper portion of the tool in Figure 1A; Col 5, Lines 19-29) for lowering a tool string into a wellbore;
A housing attached to the wireline and having an axial bore (the housing is generally the tubular portion 1, having a central bore which fluid can flow through; Col 5, Lines 30-45);
A release assembly comprising a plurality of retainer dogs (22) each having an engagement recess (openings 4) disposed on an inner radial surface thereon configured for clamping and releasing a neck of a tool (as seen in Figures 1A/B, the dogs are configured to selectively control access to neck 70).
While Petree discloses the above structures related to the wireline release mechanism for use with generic wireline downhole tools, it does not expressly disclose the use of an electronics communication assembly or a measurement sensor for measuring a parameter and communicating a measured value to the electronics assembly.
Additionally, Gray teaches the use of a downhole wireline assembly which includes downhole sensors (including pressure, temperature, casing collar locators, and tension sensors) which are connected to a memory and communication system, for collecting and transmitting data from the tool to surface (Paragraphs 0053, 0057, 0070).
Therefore, it would have been obvious to substitute the generic wireline data collection tool of Petree for a common wireline sensor tool which includes communication devices for transmitting collected data to a surface user.  Doing so merely constitutes a substitution of one type of generic wireline tool for a well-known configuration with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 11, Petree further discloses that the housing is comprised of an upper section (having ports 18, Figure 1A), and a lower section (having ports 19), connected by a main sub (tubular portion 2).
Regarding Claim 12, Petree further discloses that the release assembly further comprises a valve assembly located in the main sub configured to open a passageway to wellbore fluid (in so far as the main but portion includes piston elements 9, 11, and 13 which establish fluid communication; Col 5, Lines 51-60).
Regarding Claim 13, Petree further discloses that the assembly comprises a piston (including portions of element 9) which press against the dog elements to remove the ends from engagement with the outer housing (as seen in Figures 1A/B; Col 5, Lines 51-60).
Regarding Claim 20, in view of the modifications made in relation to Claim 10, Gray further teaches that the electronics assembly further comprises:
A housing (in the absence of more explicit structure, any container into which the electronics and communication elements are placed constitutes a housing);
A processor that is electrically connected to both the release assembly and the at least one sensor (as part of communicating between the downhole tool and the surface, such a condition requires communication across the release mechanism, to which the wireline is connected for deployment).
Additionally, such an included processor would be configured to initiate the release assembly (noting that the release assembly of Petree includes applied fluid pressure to the tool string, causing the release elements to be actuated), wherein the processor which collects and transmits data would continue to do so until such a time that the tool is disconnected.  If a more specific interpretation of the release initiation is intended, such a positive recitation would be required, and would likely overcome the above interpretation.  
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petree (4,909,321) in view Norton, U.S. Patent 10,677,032, hereinafter referred to as Norton.
Regarding Claim 1, Petree discloses a wireline release tool and measurement system, the system comprising:
A housing having an axial bore (the housing is generally the tubular portion 1, having a central bore which fluid can flow through; Col 5, Lines 30-45);
A release assembly comprising a piston (including elements 9, 11, 13; Col 5, Lines 51-60) engaged with the housing and held in an initial downward state by a spring (at least piston 13 can be charged via a spring load; Col 2, Line 61 – Col 3, Line 11) and a plurality of retainer dogs (22) each having an engagement recess (openings 4) disposed on an inner radial surface thereon configured for clamping and releasing a neck of a tool (as seen in Figures 1A/B, the dogs are configured to selectively control access to neck 70);
Wherein the piston further comprises a cavity configured to retain said plural retainer dogs n a clamped state until said second piston is acted upon by the wellbore fluid (the piston sections maintain the placement of the dogs until the pressure inflow causes compression as seen in Figure 1A/B).
Furthermore, while Petree discloses the release assembly is actuated by the application of fluid pressure through the wellbore into a housing port, it does not disclose the use of a first piston valve assembly configured to open the port via an electronics assembly configured to communicate with a surface location.
Additionally, Norton teaches the use of downhole tools which may include sleeve and piston actuation to allow fluid communication across intake systems (Col 8, Line 57 – Col 9, Line 22), wherein such actuation may include electrical, hydraulic, or other driving forces for opening ported sections.
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the release mechanism of Petree to include an electrical control actuation to regulate fluid flow through the tool as taught by Norton.  Doing so would help to control fluid flowing into the tool and help prevent port blockage (Col 1, Lines 58-67).
Regarding Claim 2, Petree further discloses that the housing is comprised of an upper section (having ports 18, Figure 1A), and a lower section (having ports 19), connected by a main sub (tubular portion 2).
Regarding Claims 3 and 4, in view of the modifications made in relation to Claim 1, Petree further discloses that the activation mechanism and associated valve control elements are within the main sub (as part of the central bore which selectively actuates access thereto).
Regarding Claim 6, in view of the modifications made in relation to Claim 1, as an electronic control system for selective actuation of the release mechanism would require some degree of supplied electrical power, such a system would at least be configured to activate a switch as part of the electrical control to communicate a state of the valve to the electronics assembly (i.e. is the fluid flow valve opened or closed).  Examiner notes if a specific structural or operational feature is intended to be required, a more explicit recitation would be needed.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petree (4,909,321) in view Du et al., U.S. Patent Publication 2018/0106127, hereinafter referred to as Du.
Regarding Claim 7, Petree discloses an apparatus for connecting and releasing a downhole tool located within a wellbore, the apparatus comprising:
A housing having an axial bore (the housing is generally the tubular portion 1, having a central bore which fluid can flow through; Col 5, Lines 30-45);
A release assembly comprising a piston (including elements 9, 11, 13; Col 5, Lines 51-60) engaged with the housing and held in an initial downward state by a spring (at least piston 13 can be charged via a spring load; Col 2, Line 61 – Col 3, Line 11) and a plurality of retainer dogs (22) each having an engagement recess (openings 4) disposed on an inner radial surface thereon configured for clamping and releasing a neck of a tool (as seen in Figures 1A/B, the dogs are configured to selectively control access to neck 70);
Wherein the piston further comprises a cavity configured to retain said plural retainer dogs n a clamped state until said second piston is acted upon by the wellbore fluid (the piston sections maintain the placement of the dogs until the pressure inflow causes compression as seen in Figure 1A/B).
Furthermore, while Petree discloses the release assembly is actuated by the application of fluid pressure through the wellbore into a housing port, it does not disclose the use a rupture disk located within the housing and configured to open a passageway of the housing.
Additionally, Du teaches the use of a downhole fluid pressure actuated shifting tool which may include a rupture disc (68) positioned along the fluid flow path configured to break at a certain pressure (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the fluid flow path with a rupture disc as taught by Du.  Doing so would help prevent premature shifting of the piston by fluid pressure in the wellbore as only a desired threshold of fluid pressure would cause the internal piston to shift and actuate the tool (Paragraphs 0027, 0041).
Regarding Claim 8, Petree further discloses that the housing is comprised of an upper section (having ports 18, Figure 1A), and a lower section (having ports 19), connected by a main sub (tubular portion 2).
Regarding Claim 9, Petree further discloses, in view of the modifications made to Claim 7, that the rupture disc would be located within the main sub (as the majority of the accessible fluid flow path of the tool would be confined within the main body, including flow ports 18’, as seen in Figure 1A/B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petree (4,909,321) in view Norton (10,677,032) as applied to Claim 1, and in further view of Du (2018/0106127).
Regarding Claim 5, Petree in view of Norton teaches the limitations presented in Claim 1 as previously discussed.  While Petree discloses the release assembly is actuated by the application of fluid pressure through the wellbore into a housing port, it does not disclose the use a rupture disk located within the housing and configured to open a passageway of the housing.
Additionally, Du teaches the use of a downhole fluid pressure actuated shifting tool which may include a rupture disc (68) positioned along the fluid flow path configured to break at a certain pressure (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the fluid flow path with a rupture disc as taught by Du.  Doing so would help prevent premature shifting of the piston by fluid pressure in the wellbore as only a desired threshold of fluid pressure would cause the internal piston to shift and actuate the tool (Paragraphs 0027, 0041).
Claims 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petree (4,909,321) in view of Gray (2009/0301723) as applied to Claim 10, and in further view of Moore, U.S. Patent Publication 2008/0308318, hereinafter referred to as Moore.
Regarding Claim 16, Petree in view of Gray teach the limitations presented in Claim 10 as previously discussed.  While Gray teaches that tension sensors are commonly used with wireline tools, it does not expressly disclose that the sensor is a tension transducer.
Additionally, Moore teaches the use of wireline tools which include tension and compression load cells/transducers for monitoring forces on the cable/tool string (Paragraph 0116).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic tension sensor of Petree/Gray for a tension transducer as taught by Moore.  Doing so merely constitutes a substitution of one known wireline tension senor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Moore teaches that the use of such transducers allows a user to properly monitor the load in the line to prevent catastrophic line failure (Paragraph 0116).
Regarding Claim 17, in view of the modifications made in relation to Claim 17, as Moore teaches that the use of tension transducers to monitor line load are known to be in modules of the tool string (Paragraph 0116), such a condition necessitates that the sensor is in a compartment able to facilitate and compensate for pressure changes driving the transducer to operate, otherwise such a sensor would be rendered non-operative.  Examiner notes that if a specific structure or functional feature is intended as part of the compensation, such a recitation would be required.  
Regarding Claim 19, in view of the modifications made in relation to Claim 17, Moore further teaches that the tension transducer element may be located in some other section of the wireline string (Paragraph 0116) such that when used in a tool having an upper terminal end with a release mechanism, the sensors would be located in some second generic sub.  Examiner notes that this is a broad interpretation, however, as the claim does not recite any substantial structure for the second separate sub, a broad interpretation is being applied so as to avoid the claim being read in an improperly narrow fashion.  
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676